Title: To George Washington from Henry Knox, 24 September 1791
From: Knox, Henry
To: Washington, George



Sir
War Department [Philadelphia], 24th September, 1791.

I have the honor to inform you, that since my last I have received several Letters from Major General St Clair, up to the

29th of the last month. He complains heavily that neither General Butler or the Quarter master had joined him, and seems to be apprehensive that the state of the river would prevent their arrival altogether.
Under this impression, he has called upon the County Lieutenants to meet him the 3d of September, in order to obtain from them as many militia, as he might require—He was induced to this measure from the advice of Judge Innes, and others, in order to persuade the Lieutenants to a measure, which it seems they would enter with an order from the Governor of Virginia, which they had not received—I wrote to the Governor of Virginia by your authority, on the 15th of July, requesting him to instruct the County Lieutenants of Kentucky, that in case General St Clair should call for militia, that there should be no obstruction—He answered on the 4th of August “that he had embraced the first opportunity to instruct General Scott, to use every exertion to ensure them of ample compliance with the requisition of the General of the federal troops, for militia.”
But I flatter myself that he will not think proper to require and militia, excepting perhaps two or three hundred mounted Volunteers. As it will appear from the enclosed statement of troops, taken from the muster rolls, that deducting for sick and desertions, he will have on the 10th of this month, above Two thousand effectives, regulars and Levies, besides making an allowance of nearly Four hundred for non effectives.
The horses for the Quarter master’s Department, for transporting the provisions, and for the Artillery were provided, and the Artillery and ammunition for the Infantry were in readiness, and the troops which had assembled on the 15th of August, had on that day moved forwards to the crossing of the Miami, and reached the first post of communication—Genl St Clair is apprehensive that what Genl Butler calls his last detachment, will not arrive in season, but that he shall not wait for it—If the enemy means to make proposals for peace, it is not likely to happen until the army is in motion, I believe they will give us credit for numbers sufficient to the end.
It may be fairly concluded, that as every thing was in readiness but the rear guard, that Genl St Clair would move to the first post of Communication without it, about Thirty five miles; and that

Genl Butler would join him there about the 12th instant. I have the honor to be With the highest respect Your most Obedient hume servant

H. Knox


P. S. I have omitted to state that Genl St Clair mentions it as his opinion that the two successful Volunteer expeditions will entirely detach the Wabash Indians from the hostile Indians, and that three hundred of them men, women and children, had put themselves under the protection of the United States not far from Post Vincennes.


H.K.
